El Juez Asociado Sr. Franco Soto,
emitió la opinión del tribunal.
En 23 de enero de 1923, una acusación por el delito de asesinato en segundo grado fué sometida al Gran Jurado del Distrito de Guayama contra el acusado Francisco Carrac-ciolo Carrasquillo, y después de investigada dicha acusa-ción, el Gran Jurado no encontró fundado el cargo, por lo que la corte inferior sobreseyó la cansa, ordenando la liber-tad del acusado. El Fiscal, acto seguido, solicitó permiso de la corte inferior, para someter de nuevo el caso a otro Gran Jurado y la corte accedió a lo solicitado. En 27 de marzo de 1923 el acusado solicitó que el caso no fuese some-tido de nuevo al Gran Jurado porque el acusado ya había sido exonerado de responsabilidad por otro Gran Jurado. La moción fué denegada y la corte inferior sostuvo como único motivo que “Conviene que este caso vaya al Tribunal Supremo para sentar jurisprudencia” por tratarse de la interpretación de una nueva ley. El caso fué sometido por segunda vez al Gran Jurado y después de practicada la co-rrespondiente investigación, emitió un informe de acusación infundada, en virtud de lo cual, la corte inferior ordenó el sobreseimiento y la libertad del acusado.
*302Bil 10 de septiembre, 1923, por tercera vez, y sin previo permiso de la corte inferior, el Fiscal ordenó -el arresto del acusado por el mismo cargo y ordenó qne fnera citado para el sorteo y constitución de un Gran Jurado para ser some-tido el caso nuevamente al mismo. El acusado se opuso a ser sometido a otro Gran Jurado, primero, porque si bien el Fiscal solicitó permiso para la sumisión del caso a otro Gran Jurado, esta petición se hizo ya cuando el acusado había sido citado al sorteo y constitución del Gran Jurado; y, segundo, porque no se ha expuesto ningún fundamento ni razón en la petición del Fiscal mediante la cual la corte podía ejercer su discreción y someter el caso de nuevo a otro Gran Jurado.
La corte inferior denegó la oposición del acusado por el mismo fundamento que declara sin lugar la primera mo-ción en la que se hacía igual petición, diciendo:
“El caso sometido a la consideración de la corte es nuevo; la Ley del Gran Jurado es nueva y todavía no ha sido interpretada por nuestra Corte Suprema. La corte entiende que estos casos de-ben ser llevados a nuestra Corte Suprema para que ésta dicte juris-prudencia sobre la materia. La corte desestima la moción, sin per-juicio de que por el abogado del acusado se tome excepción, para que se eleve el caso a la Corte Superior.”
En virtud de la resolución de la corte inferior, el caso fué sometido al Gran Jurado y éste encontró fundada la acusación presentada contra el acusado por asesinato en segundo grado. Posteriormente, y en el acto de leérsele la acusación, el acusado solicitó el sobreseimiento del caso por los mismos fundamentos alegados en las mociones prece-dentes y la corte inferior rehusó simplemente acceder a lo solicitado.
Estos procedimientos tuvieron lugar en la corte inferior y así constan de la petición de certiorari que se nos pre-senta para su revisión y del récord (return) que se ha re-mitido a esta Corte Suprema.
La cuestión envuelta en este recurso es fijar el alcance *303del poder que tuvo la corte inferior para someter de nuevo a otro Gran Jurado la acusación que había sido desestimada por otro Gran Jurado. Este poder se concede por el ar-tículo 39 de la Ley No. 58 del Gran Jurado, aprobada en junio 18 de 1919 (p. 303), que dice:
“Sección 39. — La desestimación de cualquier cargo por el Gran Jurado impedirá, la sumisión del mismo cargo a otro Gran Jurado, salvo orden de la corte.”
Esta disposición parece tomada sustancialmente de la sección 942 del Código Penal de California, que asimismo dice:
“Art. 942. — La desestimación del cargo no impide que se vuelva a someter a un Gran Jurado tantas veces'como la corte pueda orde-nar. Pero sin tal orden no puede ser sometido nuevamente.”
En el caso de Ex parte Ciark, 54 Cal. 413 se declara que la anterior sección tiene que ser considerada en relación con la sección 1382 del mismo código penal. Y esta sección dice :
“Art. 1382. — La corte, a menos que se muestre una buena causa en contrario, debe ordenar el sobreseimiento de la causa en los si-guientes casos:
“1. Cuando la persona queda obligada a responder por un delito público si no lia sido formulada la acusación por el Gran Jurado o no se ha presentado ninguna acusación contra él dentro de los treinta días subsiguientes. ’ ’
Este inciso equivale, aunque algo diferente en sus térmi-nos, al apartado primero del artículo 52 de nuestra ley del Gran Jurado, que dice:
“See. 52. — * * *
“1. Cuando no se hubiere substanciado (found), endosado, o presentado de acuerdo con las disposiciones de esta Ley.”
La regla es que cuando un Gran Jurado desestima una acusación, la acusación se sobresea y se le devuelva al acu-sado su libertad. La excepción consiste en que el acusado, *304no obstante, sea sometido por el mismo delito a otro Gran Jnrado. El principio descansa en el 'derecho qne tiene todo acusado de no quedar sujeto indefinidamente a una acusa-ción y así asegurarle un juicio rápido, y la excepción de-someterlo de nuevo por el mismo cargo, tiene que apoyarse en una “buena causa.” La ley no define lo que debe en-tenderse por estas últimas palabras, pero parece que su pro-pósito, ante la dificultad de definirlas con precisión, es, re-ferir su definición a las circunstancias concurrentes en cada ca‘so. Estos principios que se mantienen en el caso de Ex parte Bull, 42 Cal. 199, se amplían, diciendo:
“Debe haber indudablemente algún hecho o circunstancia demos-trado a la corte y en virtud del cual su autoridad en este respecto, que es hasta cierto punto discrecional, podría ejercitarse. Su dis-creción no es arbitraria pero debe proceder de acuerdo con aquel conocimiento e infonnación que la pondrían en condiciones de de-terminar por sí misma si la justicia pública exige o no la ulterior detención del preso a pesar de la demora por parte del gobierno. Creemos que debe admitirse además que ordinariamente esta discre-ción cuando es ejercitada por la corte a que la ley la ha conferido no está sujeta a revisión, y que cuando es ejercitada, la suficiencia o insuficiencia de los motivos en virtud de los cuales se procedió no puede ser examinada por esta corte mediante un auto de habeas corpus.”
Pero en dicho caso se declaró que era incuestionable que la circunstancia sobre la cual actuó la corte inferior al dic-tar su orden, fué en absoluto insuficiente. El Gran Jurado-había emitido su informe declarando infundada la acusación, pero recomendaba al mismo tiempo, que el caso fuera some-tido al próximo Gran Jurado; interpretando esta mera cir-cunstancia que sirvió de base para la sumisión del caso a otro Gran Jurado, la opinión de la corte, dice:
“El Gran Jurado en esta ocasión parece haber asumido el ejer-cicio de la discreción que sólo pertenecía a la corte, y la corte pa-rece haber expedido la orden como una mera deferencia a la opinión expresada por el Gran Jurado, y sin investigación o información al-guna con respecto a las circunstancias del caso ante ella. La ma-*305infestación ele que la orden no fué hecha por otro motivo sino la mera presentación de esta recomendación equivale a expresar en los autos que no se había demostrado una buena causa — ninguna causa— y cuando esa circunstancia aparece no hay facultad para hacer que el preso continúe detenido.”
T<i1 estatuto de Idaho es idéntico al de California, y la Corte Suprema de aquel estado lo ha interpretado en el mismo sentido que hemos visto en el caso de Ex parte Clark, supra, el cual se cita en las decisiones de Idaho.
La sección 5323 del Código Penal de Idaho, dice:
“La desestimación de la acusación no impide que pueda volverse a someter a un gran jurado cuantas veces la corte lo ordene, pero a falta de tal orden no puede ser sometida de nuevo.”
En los Códigos Anotados de Idaho, vol. 4, p. 260, apa-rece la’siguiente nota a la sección 5323, supra:
“Para autorizar el que vuelva a ser sometida una acusación que ha sido declarada infundada por un gran jurado a otro gran jurado, que ha de ser luego constituido, debe demostrarse buena causa para así hacerlo. — In re Moragne (Idaho), 53 Pac. 3. Al considerar este artículo y llegar a la anterior conclusión, la corte interpreta este-artículo conjuntamente con los 8212 y 5674 de este Código, y en ello está apoyada por varios casos de California, entre-los cuales se encuentran ex parte Moan, 65 Cal. 216, 3 Pac. 644; ex parte Clark, 54 Cal. 415.”
En el mismo tomo, página 385, aparece otra nota' al ar-tículo 5673 del Código Penal de Idaho:
“Es erróneo poner a una persona bajo ñanza para responder de acusación por un delito grave, después que la acusación, ha sido imparcial y totalmente investigada por un gran jurado, que la '‘de-claró infundada, en ausencia de demostración alguna dé’ conducta impropia por parte del gran jurado, cuando no aparece -.que ' otra prueba que la considerada por el primer gran jurado, tendente, a demostrar la culpabilidad del acusado, puede, con razonable dili-gencia, ser presentada a otro gran jurado, que ha de ser constituido en el próximo término de sesiones de la corte de distrito. — In're Moragne (Idaho), 53 Pac. 3. Pero el examen y desestimación "de una acusación por un gran jurado no destruye el derecho.'del’ ñscal *306del distrito a presentar una acusación por el mismo delito dentro del término estatutario. — Ex parte Moan, 85 Cal. 216, 3 Pac. 808.”
En ausencia de un estatuto parece que las autoridades no están de acuerdo en cuanto a la autoridad del gobierno para someter de nuevo el mismo delito a otro gran jurado cuando la acusación había sido desestimada por otro gran jurado. Pero existiendo un estatuto que se prescribe ex-presamente que tal cosa no puede hacerse sin permiso de la corte, carecen de importancia las diferencias de opinión en ese sentido.
“Se lia resuelto aún en ausencia de un estatuto que cuando una •acusación lia sido desestimada o devuelta ‘no fundada’ por el gran jurado, el fiscal no puede someter otra acusación por el mismo de-lito sin el permiso de la corte, el cual aunque esté dentro de la dis-creción de la corte no será concedido a menos que se demuestre la debida causa. Pero, por el contrario, se ha resuelto que el Fiscal puede, sin obtener primero permiso de la corte, someter a un gran jurado cargos que un gran jurado anterior ha desestimado. En al-gunas jurisdicciones se prescribe por el estatuto expresamente que, cuando el gran jurado no declara fundada una acusación, el cargo puede ser nuevamente sometido tantas veces como la corte pueda ordenarlo, pero que no volverá a ser sometido sin tal mandato.” 31 C. J. p. 587.
En el presente caso no aparece de la moción del Fiscal motivo ni razón alguna en que fundar su petición para so-meter la acusación a otro Gran Jurado y asimismo la orden de la corte inferior siguiendo simplemente la petición Fiscal, está en absoluto desprovista de hechos o circunstancias que la justifiquen. El mero permiso de la corte inferior, basán-dose simplemente en el artículo 39 de la Ley del Gran Ju-rado, y refiriendo en todo caso el asunto a esta Corte Su-prema para que la ley fuese interpretada por tratarse de una ley nueva, no justificó la actuación de la corte inferior quien debió considerar la petición del Fiscal en sus méri-tos y ejercer su discreción en el sentido que aconsejaran los hechos -o circunstancias concurrentes en el caso.
*307Nos parece, sin embargo, que dada la naturaleza del de-lito que se imputa al acusado, sería mejor dar una oportu-nidad al Fiscal para aducir, si lo creyere conveniente en bien de la justicia, las razones o lieclios en que fundara su petición para someter el caso de nuevo a otro gran jurado y la corte podría entonces ejercer o nó su discreción en el sentido que tales hechos o circunstancias lo exijan.
Por todo lo expuesto la orden de la corte inferior de 29 de octubre de 1923 debe ser revocada y devuelto el caso para ulteriores procedimientos no incompatibles con esta opinión.
Los Jueces Asociados Sres. Wolf y Aldrey disintieron.